Case 3:19-cv-03077-ELW Document 15              Filed 08/28/20 Page 1 of 3 PageID #: 888




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                 HARRISON DIVISION


  RAYMOND W. MACIEJEWSKI                                                      PLAINTIFF


         v.                             CIVIL NO. 19-3077


  ANDREW M. SAUL, Commissioner
  Social Security Administration                                              DEFENDANT

                                 MEMORANDUM OPINION

         Plaintiff, Raymond W. Maciejewski, brings this action pursuant to 42 U.S.C. § 405(g),

  seeking judicial review of a decision of the Commissioner of the Social Security

  Administration (Commissioner) denying his claims for a period of disability and disability

  insurance benefits (DIB) and supplemental security income (SSI) benefits under the provisions

  of Titles II and XVI of the Social Security Act (Act). In this judicial review, the Court must

  determine whether there is substantial evidence in the administrative record to support the

  Commissioner's decision. See 42 U.S.C. § 405(g).

         Plaintiff protectively filed his current applications for DIB and SSI on July 21, 2017,

  alleging an inability to work since December 1, 2014, due to epilepsy, arthritis, intractable

  pain, and anxiety. (Tr. 107-108, 268, 274). An administrative hearing was held on January

  30, 2019, at which Plaintiff appeared with counsel and testified. (Tr. 54-104).

         By written decision dated April 17, 2019, the ALJ found that during the relevant time

  period, Plaintiff had an impairment or combination of impairments that were severe. (Tr. 40).

  Specifically, the ALJ found Plaintiff had the following severe impairments: chronic lower back

  pain syndrome, major motor signal disorder, depression, and anxiety. However, after


                                                 1
Case 3:19-cv-03077-ELW Document 15              Filed 08/28/20 Page 2 of 3 PageID #: 889




  reviewing all of the evidence presented, the ALJ determined that Plaintiff’s impairments did

  not meet or equal the level of severity of any impairment listed in the Listing of Impairments

  found in Appendix I, Subpart P, Regulation No. 4. (Tr. 41). The ALJ found Plaintiff retained

  the residual functional capacity (RFC) to:

         perform light work as defined in 20 CFR 404.1567(b) and 416.967(b) except
         jobs with simple tasks, simple instructions, and only incidental contact with the
         public and no working around unprotected heights or dangerous machinery or
         operating a motor vehicle.

  (Tr. 42). With the help of a vocational expert, the ALJ determined Plaintiff could perform work

  as a production assembler, a content checker, a labeler and tagger. (Doc. 47).

         Plaintiff then requested a review of the hearing decision by the Appeals Council who

  denied that request on September 8, 2019. (Tr. 8-13). On October 3, 2019, after setting aside

  the September 8, 2019, order and reviewing additional evidence submitted by Plaintiff, the

  Appeals Council denied the request for review. (Tr. 1-7). Subsequently, Plaintiff filed this

  action. (Doc. 2). This case is before the undersigned pursuant to the consent of the parties.

  (Doc. 7). Both parties have filed appeal briefs, and the case is now ready for decision. (Docs.

  13, 14).

         This Court's role is to determine whether the Commissioner's findings are supported by

  substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th

  Cir. 2002). Substantial evidence is less than a preponderance but it is enough that a reasonable

  mind would find it adequate to support the Commissioner's decision. The ALJ's decision must

  be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

  F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

  supports the Commissioner's decision, the Court may not reverse it simply because substantial

  evidence exists in the record that would have supported a contrary outcome, or because the

                                                 2
Case 3:19-cv-03077-ELW Document 15               Filed 08/28/20 Page 3 of 3 PageID #: 890




  Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

  Cir. 2001). In other words, if after reviewing the record it is possible to draw two inconsistent

  positions from the evidence and one of those positions represents the findings of the ALJ, the

  decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

         The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

  stated in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds

  Plaintiff’s arguments on appeal to be without merit and finds that the record as a whole reflects

  substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby

  summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

  Astrue, No. 08-0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming

  ALJ’s denial of disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

         DATED this 28th day of August 2020.


                                                      / Erin L. Wiedemann
                                                     /s
                                                     HON. ERIN L. WIEDEMANN
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 3
